Title: From Alexander Hamilton to Daniel Jackson, 2 September 1799
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Sir,
            New York August 31. Sepr. 2nd. 1799
          
          Certain questions having arisen between Major Tousarde and Captain Littlefield the following are extract of a letter to Major Tousarde contains my ideas on the subject. which  — will govern in future cases.
          “In the case of a subdivided authority the parts of which run into each other like that of Major Tousarde Jackson and Major Jackson yourself the construction of the superior officer must decide the boundary. The Your orders —— therefore when once given ought to have been obeyed conclusive upon Capt. Littlefield. The part of them which required returns from him as commanding a company in your battallion is susceptible of no question. Tho’ he was directed by me to make his returns to Major Jackson, this applied to him only in the capacity of the particular commander of the garrison of Fort Woolcot, and could not be intended to prohibit his making returns to you also in the capacity of the captain of a Company in your battallion. It is essential that the commander of a corps should at all times know the state of it, and it results that he is entitled to an account of parts from their respective commanders. The being detailed from the corps is no reason for the intermission of this species of information from each member to the chief of the corps. The Contrary is necessary for various purposes.
          The argument which Captain Littlefield endeavors to derive from the order of the Secretary of war respecting the quarantine laws is not correct. That order addressed to him when the independent commander of a post does not exempt him from the direction of a superior subsequently placed over him even in reference to the very object of the order. Every such order of standing nature must be presumed to be transferred to the superior who becomes responsible for its execution, and directs the conduct of every subordinate officer in relation to it.
          If the construction adopted by the superior in the case I have mentioned above should be supposed by the inferior to contravene the spirit of the authority under which they both act, he may respectfully represent his sense of the contravention to the superior. But if the latter persist his interpretation must prevail, and in the inferior obeying in the first instance, must content himself with reporting the matter to their common chief in order that he may decide the doubt. It is essential in such case that the superior officer should be obeyed;  responsible on his part for any error which may have been committed.”
          The — principles contained in the above extract will be strictly conformed to.
          Major Jackson
        